Citation Nr: 0803773	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  07-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for hiatal hernia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed previous 
noncompensable evaluation for hiatal hernia.

A hearing on this matter was held before the undersigned 
Veterans Law Judge on September 13, 2007.  A copy of the 
hearing transcript has been associated with the file.


FINDING OF FACT

The veteran's hiatal hernia is manifested by complaints of 
pyrosis (heartburn), regurgitation, and episodic substernal 
and arm pain.  It has not resulted in considerable impairment 
of health.  


CONCLUSION OF LAW

The criteria for a 10 percent disability evaluation for 
hiatal hernia have been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.111, 4.112, 
4.113, 4.114, Diagnostic Code 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist 
the veteran under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
As will be discussed below, the Board finds that a 
compensable rating for hiatal hernia is warranted; therefore, 
a full discussion of whether VA met these duties is not 
needed.  It is important to note, however, that the RO 
provided notice with respect to the initial disability rating 
and effective date elements of the claims in April 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Increased Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By rating decision dated March 1990, service connection was 
established for hiatal hernia and a noncompensable rating was 
assigned under DC 7346.  Under DC 7346, a 10 percent rating 
is warranted when a hiatal hernia demonstrates two or more of 
the symptoms for a 30 percent evaluation, of less severity.  
A 30 percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, that is productive of considerable impairment of 
health.  Symptoms of pain, vomiting, 2-material weight loss 
and hematemesis or melena with moderate anemia, or other 
symptom combinations productive of severe impairment of 
health, warrant a 60 percent rating. 

In December 2004, an endoscopy confirmed the presence of a 
"small" hiatal hernia.  There were no other abnormalities 
identified.  

The veteran received a VA examination in December 2005.  He 
was in good health with no signs of anemia.  The veteran 
reported no dysphagia, esophageal pain or regurgitation.  
Hematemesis or melena that could be associated with 
esophageal disease was denied.  There was no history of 
hospitalization due to esophageal symptoms.  The veteran 
reported episodes of pyrosis and nausea when eating certain 
foods and reclining.  His symptoms were treated with 
omeprazole, and his response to treatment had generally been 
good.  An upper gastrointestinal series was attempted during 
the examination, but was ultimately unsuccessful as the 
veteran became nauseated.

In March 2006, the veteran reported pain, vomiting, and arm 
and shoulder pain associated with his hiatal hernia.  

At his September 2007 hearing, the veteran testified that he 
had frequent episodes of pyrosis and regurgitation with 
occasional vomiting.  These episodes were characterized by 
substernal and arm pain.  No other symptoms were reported.  
His weight was stable and he was not anemic.  His overall 
health was good. 

After weighing the evidence of record, including the VA 
examination and the veteran's testimony, the Board finds that 
a rating of 10 percent is appropriate when all doubt is 
resolved in the veteran's favor.  The veteran has complained 
of frequent pyrosis accompanied by regurgitation and 
substernal and arm pain.  These are some of the symptoms 
necessary for a 30 percent rating, although they are of less 
severity.  There is no evidence of a considerable impairment 
of health as a result of his symptoms.  Thus, the veteran's 
symptoms approximate more closely the criteria outlined for a 
10 percent rating.  

A rating higher than 10 percent is not warranted.  There is 
no evidence of persistently recurrent epigastric distress 
with dysphagia, pyrosis and regurgitation, accompanied by 
substernal, arm or shoulder pain that is productive of 
considerable impairment in health.  There is no hematemesis 
or melena.  The veteran responds well to treatment, has had 
no demonstrable weight loss or anemia, and is in generally 
good health.  

The Board has considered whether the veteran is entitled to a 
higher disability rating under a different diagnostic code.  
However, a careful review of the evidence of record reveals 
that the veteran's disability picture is predominantly 
manifested by symptoms as reflected in Diagnostic Code 7346 
and that his entire disability picture was used in evaluating 
his increased rating claim.  Utilizing other digestive system 
diagnostic codes would therefore not result in a higher 
disability rating.  See 38 C.F.R. § 4.114 (a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation). 

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
veteran's service-connected hiatal hernia presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).






ORDER

Entitlement to an evaluation of 10 percent for hiatal hernia 
is allowed, subject to the regulations governing the award of 
monetary benefits. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


